Citation Nr: 1024358	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the left shoulder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
June 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 

In October 2008, the Veteran withdrew from his appeal the 
claims of service connection for diabetic retinopathy, 
bilateral hearing loss, a left knee disability, and a skin 
disability, and the claim for increase for posttraumatic 
stress disorder.  

The Veteran has a pending claim for an earlier effective date 
for the rating of posttraumatic stress disorder, claims for 
increase for posttraumatic stress disorder and for diabetes 
mellitus, and a claim for a total disability rating for 
compensation based upon individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for tinnitus, after 
service, on VA examination in October 2005, the Veteran 
described constant severe tinnitus for 35 years.    The VA 
audiologist expressed the opinion that in view of the normal 
hearing and no prior mention of tinnitus, including in 
service, it was not likely that tinnitus was incurred in 
service.

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
Furthermore, a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

As the current record is insufficient to decide the claim, 
further development under the duty to assist is required. 

On the claim of service connection for the residuals of a 
shrapnel injury to the left shoulder.  In his statements and 
testimony, the Veteran asserts that in November 1969, just 
before his unit was transferred from Da Nang, Vietnam, to 
Okinawa, he was resting in the staging area when someone 
threw a grenade into a trash can and the grenade exploded, 
and he was hit with shrapnel the left shoulder and arm. 

In September 2004, a private physician reported that X-rays 
showed a metallic fragment overlying the greater tuberosity 
of the left shoulder.  

Under the duty to assist, VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency, unless the records sought do not exist 
or that further efforts to obtain those records would be 
futile.  38 C.F.R. § 3.159(c).



In light of the above, the claims are REMANDED for the 
following action:

1.  Afford the Veteran a VA audiology 
examination by an audiologist, who has 
not previously examined the Veteran, to 
determine whether it is at least as 
likely as not that the current tinnitus 
is related to service.  The examiner is 
asked to consider that: 

The term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of causation as it is to find 
against causation.

In formulating the opinion, the VA 
examiner is asked to comment on the 
clinical significance, considering 
accepted medical principles, for 
example, a medical textbook, that: 

On VA audiological examination in 
October 2005, there was no 
evidence of hearing loss 
disability under 38 C.F.R. 
§ 3.385, specifically, the speech 
recognition scores using the 
Maryland CNC Test were 96 percent 
in the right ear and 100 percent 
in the left ear, although the 
thresholds for most of the tested 
frequencies were in the range of 
25 to 35 decibels with none above 
35 decibels. 



In other words, is tinnitus 
consistent with the audiology 
testing, applying current medical 
knowledge or does the current 
medical knowledge yield multiple 
possible etiologies with none more 
likely than not the cause of the 
Veteran's tinnitus such that one 
could only speculate as to the 
cause of tinnitus in this case. 

The VA examiner is also asked to 
consider that: 

The Veteran is competent to 
describe noise exposure and 
symptoms of tinnitus in Vietnam 
and since service. 

The claims folder must be made 
available to the examiner for review.

2.  Ask the appropriate custodian of 
Federal records to search the unit 
history, lessons learned, morning 
reports, sick reports, or investigative 
reports for the grenade incident at the 
staging area in Da Nang, Vietnam in 
November 1969 for Lima Company, 3rd 
Battalion, 4th Marines, 3rd Marine 
Division.

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

3.  After the above development has 
been completed, afford the Veteran a VA 
examination to determine whether the 
Veteran has shrapnel in the left 
shoulder and, if so, whether it is at 
least as likely as not due to the 
injury the Veteran has described, that 
is, an exploding grenade. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.  

The claims folder must be made 
available to the examiner for review.

4. After the development has been 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



